Title: To John Adams from James Warren, 17 July 1776
From: Warren, James
To: Adams, John


     
      My Dear Sir
      Boston July 17th: 1776
     
     When you are Informed, that on the variety of Changes that have taken place in this Town, it is now become A Great Hospital for Inoculation, you will wonder to see A Letter from me dated here, but so it is that the rage for Inoculation prevailing here has whirled me into its vortex, and brought me with my other self into the Croud of Patients with which this Town is now filled. Here is A Collection of Good, Bad, and Indifferent of all Orders, Sexes, Ages and Conditions. Your good Lady and Family among the first. She will give you (I presume) such an account of her self &c. as makes it unnecessary for me to say more on that head.
     She will perhaps tell you that this is the reigning subject of Conversation, and that even Politics might have been suspended for A Time, if your Decleration of Independence, and some other political Movements of yours had not reached us. The Decleration came on Saturday, and diffused A general Joy. Every one of us feels more Important than ever. We now Congratulate each other as freemen. It has really raised our Spirits to A Tone Beneficial to mitigate the Malignancy of the small Pox, and what is of more Consequence seems to Animate, and Inspire every one to support, and defend the Independency he feels. I shall Congratulate you on the Occasion and so leave this subject, and go to one not quite so Agreable. Congress have Acted A part with regard to this Colony, shall I say Cunning, or Politic, or only Curious, or is it the Effect of Agitation. Has the Approach of Lord Howe had such An Effect on the southern Colonies, that they have forgot, the very Exntensive Sea Coast we have to defend, the Armed Vessels we have to Man from South Carolina to the Northern Limits of the United Colonies, that A large part of the Continental Army is made up from this Colony, that the General has not only got our Men but our Arms, and that they within two months ordered A reinforcement of three Battalions to the five Already here. Lucky for us you did not give time to raise these before your Other requisitions reached us, or we should have been striped indeed. Dont the Southern Colonies think this worth defending or do they think with half our Men gone the remainder can defend it, with Spears and darts, or with Slings (as David Slew Goliah). I was surprised to find the whole five Battalions called away. No determination is yet taken how their places shall be supplyed. The General Court are not setting, they were prorouged on Saturday. The Council have this matter under Consideration. What can they do but Call in the Militia or perhaps stop the last 1500 Men Called for to go to Canada if in their power. The works for the defence of this Town must not be Abandoned. They must be defended with or without Continental Assistance. Don’t suppose that I am a Preacher of Sedition, or intend to be factious, or that the Eruptive fever is now upon me. Neither of these is true. I shall suppress all Sentiments of Uneasiness but to you and some few who I have reason to Suppose think of these Matters in the same way, and determine to do and suffer any and every thing for the good of the whole. But I think, tho’ the Grand Object will be York, and Canada and their principal Force there, we are not so safe as we ought to be.
     I can give you little or no News. Two of our Vessels have been brought too by A Man of War at sea, and the Masters taken as they were told before Lord Howe, who told them he was Bound directly to Philadelphia to settle with the Congress the unhappy dispute. He dismissed both the Vessels and gave them passes to protect them against any or all Cruisers, haveing first reprimanded one of them for the violation of Acts of Parliament in the Illicit trade at St. Petres from which place he then came with French Commodities. Our Coast is Clear. I hear of no Cruisers at present to Interrupt the passage of Vessels. Last saturday was the first time, I have been in this Town since the flight of the Invincible British Troops. I can’t describe the Alteration and the Gloomy Appearance of this Town. No Business, no Busy Faces but those of the Physicians. Ruins of Buildings, Wharfs &c. &c. wherever you go, and the streets covered with Grass. I have just heard that an honest Man from St. Petres, in 25 days says they had there Intelligence of A decleration of War between Spain and Portugal. This is neither Impossible or Improbable, and may Account for Lord Howe’s being in A Single Ship, as we are told he had Arrived at the Hook. I wish you all Happiness and am with regards to Mr. Adams and Gerry Yours &c.
    